 1
   VENABLE LLP
 2 Susan E. Hollander (SBN 133473)
   Jessica L. Grant (SBN 178138)
 3 Whitney L. Tolar (SBN 324112)
   101 California Street, Suite 3800
 4 San Francisco, CA 94111

 5 Email:        sehollander@venable.com
                 jgrant@venable.com
 6               wltolar@venable.com
   Telephone: (415) 653-3750
 7 Facsimile: (415) 653-3755

 8 VENABLE LLP
   Sarah S. Brooks (SBN 266292)
 9 Sharoni S. Finkelstein (SBN 271829)
   2049 Century Park East, Suite 2300
10
   Los Angeles, CA 90067
11 Email:        ssbrooks@venable.com
                 ssfinkelstein@venable.com
12 Telephone: (310) 229-9900
   Facsimile: (310) 229-9901
13

14 Attorneys for Plaintiff and Counter-Defendant
   Tri-Union Seafoods, LLC
15 dba Chicken of the Sea International

16
                              UNITED STATES DISTRICT COURT
17
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
18

19
20 TRI-UNION SEAFOODS, LLC DBA                       Case No.: 4:17-cv-06646-JSW
   CHICKEN OF THE SEA INTERNATIONAL,
21 a California limited liability company,           Hon. Jeffrey S. White
22                Plaintiff and Counter-Defendant,   TRI-UNION’S STATEMENT THAT IT
23                                                   WILL NOT WITHDRAW ITS MOTION
            vs.                                      FOR SUMMARY JUDGMENT
24

25 OTIS MCALLISTER, INC., a California
   corporation; and DOES 1 THROUGH 10,
26
                Defendants and Counter-Claimant.
27

28

      -1-                    TRI-UNION’S STATEMENT THAT IT WILL NOT WITHDRAW ITS MOTION FOR
                                                                         SUMMARY JUDGMENT
 1          Pursuant to this Court’s Order Regarding Case Scheduling entered on December 10, 2019

 2 (Dkt. No. 91), Tri-Union Seafoods, LLC DBA Chicken of the Sea International (“Tri-Union”)

 3 respectfully submits the following statement:

 4          Having again reviewed the Court’s standing order (Paragraph 9) and being mindful of the

 5 Court’s resources, Tri-Union is not withdrawing its motion for summary judgment. Tri-Union

 6 appreciates that the Court has granted several extensions of time to extend dates in this case. Tri-

 7 Union has always accommodated the requests (as here) from opposing counsel to stipulate to extend

 8 pre-trial and trial dates and welcomes continued settlement efforts. However, while several

 9 extensions have been generously granted by the Court, the case has not yet settled. Given this
10 history, Tri-Union submits that the Court’s ruling on Tri-Union’s Motion for Summary Judgment

11 may narrow and clarify triable issues, which will help inform both parties in the settlement process.

12

13 Dated: December 11, 2019                              VENABLE LLP
14
                                                  By:     /s/ Susan E. Hollander
15                                                       Susan E. Hollander
                                                         Attorneys for Plaintiff Tri-Union Seafoods, LLC
16                                                       dba Chicken of the Sea International
17

18

19
20

21

22

23

24

25

26

27

28

      -2-                      TRI-UNION’S STATEMENT THAT IT WILL NOT WITHDRAW ITS MOTION FOR
                                                                           SUMMARY JUDGMENT
